Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2-31 of this application are patentably indistinct from claim 2-31 of Application No. 17/587,033. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2-31 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2-31 of copending Application No. 17/587,033 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 2-31 directed to the same invention as that of claim 2-31 of commonly assigned Application No. 17/587,033. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9, 11-17, 19, 21-27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180189793 to Campos in view of US 20160119477 to Sharpe.




Regarding claim 2,
Campos teaches a method, comprising: 
selecting a first messaging platform for a group of messaging targets (abstract, ¶ 5-7, 23-24, 37, 43, selection of messaging channel); 

initiating a message associated with the group of messaging targets and conforming with a first messaging standard for the first messaging platform (abstract, ¶ 5-7, 23-24, 37, initiation of messaging); 

dynamically determining that the first messaging platform is unavailable (determining first channel is unavailable); 

identifying a second messaging platform based on determining that the first messaging platform is unavailable (¶ 57, claim 4, determining first channel unavailable, identification of second channel); 

dynamically modifying the message to generate a modified message in accordance with a second messaging standard associated with the second messaging platform (claim 4, providing content via second channel; ¶ 23-24, 51, 53, message modified to second channel); 

transmitting the modified message using the second messaging platform (abstract, ¶ 5-7, 23-24, 57 claim 4).

Campos fails to teach but Sharpe teaches:

dynamically generating a prioritized pool of agents for the group of messaging targets (abstract, ¶ 60-62, prioritized pool of agents); 

reprioritizing the prioritized pool of agents to respond on a real-time basis based on transmitting the modified message using the second messaging platform (¶ 62, reprioritized pool of agents for second messaging channel after first messaging channel fails).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Sharpe. The motivation to do so is that the teachings of Sharpe would have been advantageous in terms of improving user experience (Sharpe, ¶ 5).


Regarding claim 3, 13, 23,
Campos teaches: 
wherein determining that the first messaging platform is unavailable and selecting the second messaging platform includes generating a list of prioritized alternative messaging platforms in real time, and selecting the second messaging platform from the list of prioritized alternative messaging platforms in real time (¶ 7, process performed in real time).

Regarding claim 4, 14, 24,
Campos teaches: 
receiving a response after sending the modified message, wherein when the response is received on the second messaging platform by a target from the group of messaging targets (¶ 23-24, 51, 53, 57), 

Campos fails to teach but Sharpe teaches: an agent is dynamically selected from the prioritized pool of agents based on reprioritizing the prioritized pool of agents (¶ 60-62). Motivation to include Sharpe is the same as presented above.

Regarding claim 5, 15, 25,
Campos teaches: 
receiving a response on the second messaging platform; and facilitating an agent response on the second messaging platform when the second messaging platform is available (¶ 23-24, 51, 53, 57, conversation on second channel).
Campos fails to teach but Sharpe teaches dynamically assigning an agent from the prioritized pool of agents to the response on the second messaging platform (¶ 60-62). Motivation to include Sharpe is the same as presented above.




Regarding claim 6, 16, 26,
Campos teaches: 
defining a lookback period, wherein the message is designated as non-responsive when no response from the group of messaging targets is received within the lookback period (¶ 55, lack of response periods).

Regarding claim 7, 17, 27,
Campos teaches: 
displaying an option on a user interface for selecting a preferred messaging platform as the first messaging platform; prioritizing the first messaging platform above other messaging platforms; reprioritizing a list of prioritized alternative messaging platforms based on determining the first messaging platform is unavailable; and in subsequent messages, dynamically lowering a prioritization of the first messaging platform based on a model that predicts unavailability of the first messaging platform (fig. 5a, 5d, ¶ 5-7, 51, selecting of messaging types, ¶ 63; ¶ 36-45, predictive learning process to match customer preferences to communications).

Regarding claim 9, 19, 29,
Campos teaches: 
receiving a response to the modified message from a specific customer in the group of messaging targets (¶ 23-24, 51, 53, 57).
Campos does not explicitly disclose: “determining that the response from the specific customer includes an opt out request; and prohibiting future messages from being sent until the specific customer sends a request to opt in”. However, Official Notice is taken that “opt out” and “opt in” represent well-known expedients in the art useful to manage customer interactions (US 10846739, fig. 5, col. 6:55-67). Therefore it would have been obvious to include “determining that the response from the specific customer includes an opt out request; and prohibiting future messages from being sent until the specific customer sends a request to opt in”.


Regarding claim 11, 21, 31,
Campos teaches: 
wherein an application programming interface integrates with third party software to initiate a two-way communication between a specific customer and a selected agent (¶ 46, API use) from the prioritized pool of agents (Sharpe teaches prioritized agents, abstract, ¶ 60-62). Motivation to include Sharpe is the same as presented above.

wherein the two-way communication occurs within a particular messaging platform 
(Campos ¶ 23-24, 51, 53), and 

Campos fails to teach: wherein an application programming interface outputs to the third-party software one or more reporting metrics based on the two-way communication. However, Official Notice is taken that using an API to report metrics is a well-known expedient in the art (US 20210125145 ¶ 28). Therefore, it would have been obvious to include “wherein an application programming interface outputs to the third-party software one or more reporting metrics based on the two-way communication”.

Claim 12, 22 is addressed by similar rationale as claim 2.

Claims 8, 10, 18, 20, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Campos and Sharpe in view of  US 20160132934 to Hartlaub.

Regarding claim 10, 20, 30,
Campos fails to teach but Hartlaub teaches: 
determining, from responses across a group of potential customers, a response rate (¶ 21, 63, 65, response rate), a success rate (¶ 51-53, success rate), and an opt out rate (¶ 65, opt out rate) associated with each message over a period of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hartlaub with across two or more messaging platforms; and. The motivation to do so is that the teachings of Hartlaub would have been advantageous in terms of facilitating the automatic measuring and tuning of marketing campaigns (Hartlaub, abstract, ¶ 5).
Hartlaub teaches displaying the success rate (¶ 53, success rate histogram), but does not explicitly discuss displaying the response or opt out rates. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying the response rate and opt-out rate as well in order to provide visual interpretations of the collected data.

Regarding claim 8, 18, 28,
Hartlaub teaches: 
displaying an option on a user interface to define a receiving window, wherein the receiving window defines a range of times in which the message can be proactively sent and wherein the receiving window excludes certain time periods; and sending the message to a specific customer within the receiving window (¶ 35, 46, setting time periods). Motivation to include Hartlaub is the same as presented above.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445